Title: To George Washington from Lieutenant Colonel Duncan Macpherson and Captain David Ross, 14 September 1779
From: Macpherson, Duncan,Ross, David
To: Washington, George


        
          Sir
          Cambridge [Mass.] 14th Septr 1779
        
        Having been so unfortunate as to be taken Prisoners on our passage in the Sandwich packet to Europe by the Continental Frigate

Dean Commanded by Captain Nicolson, whose polite treatment to us has rendered our situation as agreable as circumstances could admit, Yet, as our anxiety to join our Regiment in the East Indies must naturally be very great, and that our private Affairs in Scotland must suffer considerably (not having been in that Country for these Six years past) by being detained long here, we beg your Excellency would be pleased to give directions to the Commissary General of Prisoners, to negociae an Exchange for us here, or permit us to go to New York by the way of Rhode Island on Parole, in order to effect one there, as we make no doubt Sr Henry Clinton will give such Officers as Your Excellency shall think proper (of equal Rank) in our room.
        As we are convinced you have no other idea than making our Captivity as little dissagreable as possible we beg to have Your Excellency’s answer when convenient. We have the honor to be with respect Sir Your Excellency’s most obedient and very humble Servants
        
          Duncan MacphersonLieut. Col: 73d RegtDavid RossCapt. 73d Regt
        
      